Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lenny Jiang (reg. no. 52432) on 12/1/21.

The application has been amended as follows: 
1. (Currently Amended) A decoding apparatus, comprising: 
	a decoding section configured to decode encoded data included in an encoded bit stream using a filter image to generate a decoded image; 
	a classification section configured to perform classification of classifying, according to reliability degrees set according to a frequency distribution of inclination directions indicating directions of inclination of pixel values of a plurality of pixels in a frequency distribution generation region that includes a pixel of interest of the decoded image generated by the decoding section, the pixel of interest into any of a plurality of classes; and 
	a filter section configured to perform a filter process of applying, to the decoded image, a prediction formula for performing product sum calculation of tap coefficients of a class of the pixel of 
	wherein the decoding section, the classification section, and the filter section are each implemented via at least one processor.

14. (Currently Amended) A decoding method, comprising: 
	decoding encoded data included in an encoded bit stream using a filter image to generate a decoded image; 
	performing classification of classifying, according to reliability degrees set according to a frequency distribution of inclination directions indicating directions of inclination of pixel values of a plurality of pixels in a frequency distribution generation region that includes a pixel of interest of the decoded image, the pixel of interest into any of a plurality of classes; and 
	performing a filter process of applying, to the decoded image, a prediction formula -6-Patent Application No. 17/053,532 Amendment Under 37 C.F.R. §1.312 for performing product sum calculation of tap coefficients of a class of the pixel of interest obtained by the classification and pixels of the decoded image to generate the filter image.

15. (Currently Amended) An encoding apparatus, comprising: 
	a classification section configured to perform classification of classifying, according to a reliability degree set according to a frequency distribution of inclination directions indicating directions of inclination of pixel values of a plurality of pixels in a frequency distribution generation region including a pixel of interest of a decoded image decoded locally, the pixel of interest into any of a plurality of classes; 
	a filter section configured to perform a filter process of applying, to the decoded image, a prediction formula for performing product sum calculation of tap coefficients of the class of the pixel of 
	an encoding section configured to encode an original image using the filter image generated by the filter section, 
	wherein the classification section, the filter section, and the encoding section are each implemented via at least one processor.

28. (Currently Amended) An encoding method, comprising: 
	performing classification of classifying, according to a reliability degree set according to a frequency distribution of inclination directions indicating directions of inclination of pixel values of a plurality of pixels in a frequency distribution generation region including a pixel of interest of a decoded image decoded locally, the pixel of interest into any of a plurality of classes; 
	performing a filter process of applying, to the decoded image, a prediction formula for performing product sum calculation of tap coefficients of the class of the pixel of interest obtained by the classification and pixels of the decoded image to generate a filter image; and 
	encoding an original image using the filter image.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	
	Karczewicz et al. (“Geometry Transformation-based Adaptive In-Loop Filter”, 2016 Picture Coding Symposium (PCS), Dec. 4-7, 2016) discloses a decoding apparatus, comprising: 
	a decoding section configured to decode encoded data included in an encoded bit stream using a filter image to generate a decoded image (fig. 1); 

	a filter section configured to perform a filter process of applying, to the decoded image, a prediction formula for performing product sum calculation of tap coefficients of a class of the pixel of interest obtained by the classification performed by the classification section and pixels of the decoded image to generate the filter image (section II).	
	However, Karczewicz does not disclose “classifying, according to reliability degrees set according to a frequency distribution of inclination directions indicating directions of inclination of pixel values of a plurality of pixels in a frequency distribution generation region” in conjunction with the remaining claim limitations in the independent claims. 
	Karczewicz was cited in the Applicant’s IDS dated 11/6/2020, a clearer NPL copy has been attached by the Examiner.
	Matsumura et al. (U.S. 2013/0343470) discloses a degree of similarity between templates ([0088]), a degree of deviation (i.e. reliability degree under its broadest reasonable interpretation) between a target pixel and surrounding pixel ([0031]), a Sobel filter (i.e. filter section) (fig. 7A) and a processor for implementing encoding and decoding functions ([0256] and fig. 25). However, Matsumura does not disclose “classifying, according to reliability degrees set according to a frequency distribution of inclination directions indicating directions of inclination of pixel values of a plurality of pixels in a frequency distribution generation region” in conjunction with the remaining claim limitations in the independent claims.
	Matsumura et al. (Modifications of in-loop filter based on non-local means filter, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29AWG11, July 14-22, 2011, 6" Meeting: Torino, IT) discloses reducing tap elements by Sobel filtering (p. 3). 

	Chen et al.  (Algorithm Description of Joint Exploration Test Model 7 (JEM 7), Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, July 13-21, 2017, pp. 1-46, 7 Meeting: Torino, IT) discloses an adaptive loop filter classification process (p. 41).
	Chen was cited in the Applicant’s IDS dated 11/6/2020.

	The prior art of record does not disclose the “classifying, according to reliability degrees set according to a frequency distribution of inclination directions indicating directions of inclination of pixel values of a plurality of pixels in a frequency distribution generation region” in conjunction with the remaining claim limitations in the independent claims. These limitations are described figs. 5-6, 17 and 18 of the Applicant’s Specification as filed. 
Dependent claims 2-13 and 16-27 are also allowed as a result of being dependent on claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482             

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482